Case 1:18-cr-00170-KBJ Document 43-1 Filed 12/11/18 Page 1 of 2




               Exhibit 1
                          Case 1:18-cr-00170-KBJ Document 43-1 Filed 12/11/18 Page 2 of 2
          RICHARD BURR, NORTH CAROLINA, CHAIRMAN
          MAFK R. WARNER, VIRGINIA, VICE CHAIRMAN

JAMES E. RISCH, IDAHO           DIANNE FEINSTEIN, CALIFORNIA
MARCO RUBIO, FLORIDA            BON WYDEN, OREGON
SUSAN M. COLLINS, MAINE         I\4AHTIN HEINRICH, NEW MEXICO
FOY BLUNT, MISSOURI             ANGUS S. KING, JF,, MAINE
JAI\4ES LANKFORD, OKLAHOMA
TOM COTTON, ARKANSAS
JOHN CORNYN, TEXAS
                                JOE MANCHIN. WEST VIRGINIA
                                KAMALA HARRIS, CALIFORNIA           lf,nited Ftatss Fsnste
                                                                            SELECT COMMITTEE ON INTELLIGENCE
            MITCH McCONNELL, KENTUCKY, EX OFFICIO
           CHARLES SCHUMEF, NEW YORK, EX OFFICIO
                                                                               WASHINGTON, DC 2051 0-6475
            JAMES M, INHOFE, OKLAHOMA. EX OFFICIO
              JACK REED, RHODE ISLAND, EX OFFICIO


          CHRISTOPHER A. JOYNER, STAFF DIBECTOR
          MICHAEL CASEY, MINORITY STAFF DIBECTOR
               KELSEY S, BAILEY, CHIEF CLERK                              November 30, 2018

         The Honorable Judge Ketanji Brown Jackson
         United States District Court for the District of Columbia
         333 Constitution Avenue, N.W.
         Washington, DC 20001

         Dear Judge Jackson:

                     We are writing to seek leniency in the sentencing of Mr. James Wolfe, former Director of Security
         for the United States Senate Select Committee on Intelligence. We do not seek to diminish the seriousn"s bf
         the allegations against Jim, nor diminish the significance of misleading federal agents something he has
                                                                                                   -
         freely admitted to the Court - but we ask that the totality of his service and career be taken into consideration.

                    We have all known Jim for many years, both as rank and file members of the Committee as well
         during our tenures as Committee leadership. We respectfully ask that you consider as part of sentencing his
         long service both in uniform as a U.S. Army Intelligence Analyst and as a civilian              of the Senate and
        this Committee. Like many others, *" *..L surpris-ed and disappointed when we learned "-p1oy""
                                                                                                     of the allegations
        against Jim as they were totally out of character for someone who we considered a friend and had provided
        thoughtful support to the Committee's membership and staff for so long. Jim has no prior criminai record and
        he received multiple positively adjudicated background investigations over the course of his 35-years of
        government employment. While Jim pled guilty to one count of making a false statement to special agents of
        the FBI, there are no indications that he disclosed classification information, he was not chargid with
        disclosing classified information, and his plea includes no reference to classified information. To the extent
        there was a disclosure of "non-public information", it was of information considered Committee Sensitive,
        and the most severe punishment for such action has already, effectively, been imposed.

                   Jim has already lost much through these events, to include his career and reputation, and we do not
        believe there is any public utility in depriving him of his freedom. As the Court considers an appropriate
        sentence if necessary, we encourage you to examine other options available and respectfully suggesi that if
        additional punishment is required, justice may still be served through the imposition of pro6ation or
        community service.

                        we appreciate your consideration of our request and thank you for your service.

                                                                       Sincerely,




        Richard Bun
        Chairman (20 1 5-present)
                                                     lfut.            (
                                                                     R.W afner
                                                                                 A"*r1
                                                                Vice Chairman (2017
                                                                                                               Dianne Feinstein
                                                                                                               Chairman (2009-2015)
                                                                                                                                       I S lUt^-,

                                                                                                               Vice Chairm an (20 | 5 -20 | 6)
